Exhibit 10.1

ALERIS CORPORATION

2010 EQUITY INCENTIVE PLAN

FORM OF EXECUTIVE STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”) is made effective as of the date
set forth on Exhibit A hereto (the “Grant Date”) between ALERIS CORPORATION, a
Delaware corporation f/k/a Aleris Holding Company (together with its successors
and assigns) (the “Company”), and the person named on Exhibit A hereto (the
“Optionee”). Capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to them in the Plan (as defined below).

W I T N E S S E T H:

In consideration of the mutual promises and covenants made herein and of the
Optionee having                                  entered into
                                                                  (the
“Employment Agreement”) with a subsidiary of the Company effective as of
                        , and of the mutual benefits to be derived herefrom, the
parties hereto agree as follows:

1. Grant of Stock Option. Subject to the provisions of this Agreement and to the
provisions of the Aleris Holding Company 2010 Equity Incentive Plan, as amended,
supplemented or otherwise modified from time to time (the “Plan”), which is
hereby incorporated by reference herein, to the extent set forth in Section 17
below, the Company grants to the Optionee as of the Grant Date the right and
option (the “Stock Option”) to purchase shares of common stock of the Company,
par value $0.01 per share (“Common Stock”) in the amount set forth on Exhibit A.
The Stock Option is granted at an exercise price per share as set forth on
Exhibit A Unless earlier terminated pursuant to the terms of this Agreement, the
Stock Option shall (except to the extent otherwise provided in Section 10 below)
expire on the tenth anniversary of the Grant Date (the “Option Period”). Subject
to Section 17 below, this Agreement shall be construed in accordance with the
provisions of the Plan. The Stock Option is not intended to be treated as an
“incentive stock option,” as such term is defined in Section 422 of the Code. If
requested by the Company, as a condition precedent to the Optionee’s exercise of
any portion of the Stock Option pursuant to this Agreement prior to the
effectiveness of an initial public offering of the Common Stock of the Company,
the Optionee shall execute the Stockholders Agreement, if any (unless the
Optionee has already done so), in which case the Optionee shall have all of the
rights and obligations of a Stockholder (as such term is defined in the
Stockholders Agreement) described therein in respect of any shares of Common
Stock that are acquired by the Optionee pursuant to exercise of the Stock
Option. For periods prior to the effectiveness of an initial public offering of
the Common Stock of the Company, any shares of Common Stock received by the
Optionee upon any exercise of the Stock Option shall be subject to all terms of
the Stockholders Agreement (without regard to whether or not the Optionee is a
party to the Stockholders Agreement).



--------------------------------------------------------------------------------

2. Exercisability of the Stock Option.

(a) Time-Based Vesting. Subject to Section 5 of this Agreement, the Stock Option
shall vest and become exercisable as follows:
                                         
                                                                        .

(b) Change of Control. Notwithstanding Section 2(a) and subject to Section 4 of
this Agreement, upon a Change of Control, the Stock Option shall vest and become
exercisable to the extent necessary to make the aggregate percentage of the
Stock Option that has become vested and exercisable as of the date of such
Change of Control at least equal to the percentage by which the Initial
Investors have reduced their combined Common Stock interest in the Company
(measured by the number of shares of the Company’s Common Stock acquired on the
Effective Date and still held immediately following the Change of Control as
compared to the number of shares of the Company’s Common Stock held as of the
Effective Date, in each case as adjusted for stock splits, stock dividends, and
the like); provided, however, that if the Initial Investors’ combined Common
Stock interest in the Company is reduced by 75% or more (as measured above),
then the Stock Option shall vest, and be exercisable, in full. By way of example
and for illustration purposes only, if there is a Change of Control following
the second anniversary of the Effective Date when 33 1/3% of the Stock Option is
vested and exercisable and the Initial Investors reduce their combined Common
Stock interest in the Company by 70%, then an additional 20% of the Stock Option
shall vest and become exercisable upon the Change of Control, and, subject to
Section 11 of the Plan and Section 7 of this Agreement, the remaining 30% of the
Stock Option shall continue to vest in accordance with Section 2(a) hereof. For
purposes of this Agreement, the terms “Initial Investors” and “Initial Investors
and their affiliates” as used in the Plan and in this Agreement, including,
without limitation, as applied to the “Change of Control” definition under the
Plan, is hereby modified so that such terms are understood to include only
Oaktree Capital Management, L.P. and its Affiliates and to exclude Apollo
Management VII, L.P. and its Affiliates.

3. Method of Exercise of the Stock Option.

(a) All or any portion of the Stock Option that has become vested and
exercisable may be exercised by delivery to the Company of a written notice
stating the number of whole Shares to be purchased pursuant to this Agreement
and, except as provided in Section 3(b) below, accompanied by cash or a personal
check or bank draft in the amount equal to the aggregate exercise price for such
Shares. The Stock Option may not be exercised in respect of any fractional Share
unless specifically consented to by the Committee in writing. The exercise of
less than the entire vested and exercisable portion of the Stock Option shall
not cause the expiration, termination, or cancellation of the remaining Stock
Option (whether the remaining Stock Option is vested or unvested, exercisable or
not exercisable). All shares of Common Stock of the Company delivered upon any
exercise of the Option shall, when delivered, (i) be duly authorized, validly
issued, fully paid and nonassessable, (ii) be registered for sale, and for
resale, under U.S., State and federal securities laws to the extent that other
securities of the same class are then so registered or qualified and (iii) be
listed, or otherwise qualified, for trading on any securities exchange or
securities market on which securities of the same class are then so listed or
qualified.

 

2



--------------------------------------------------------------------------------

(b) The Optionee shall be able to satisfy all or any portion of (i) the exercise
price, and/or (ii) applicable withholding taxes due in connection with such
exercise, by (A) at his election reducing the number of Shares otherwise
deliverable pursuant to such exercise of the Stock Option by a number of Shares
(including, where applicable, fractional shares) having a Fair Market Value on
the date of exercise equal to the exercise price and/or applicable withholding
taxes (provided that, unless otherwise specifically consented to by the
Committee, only the number of whole Shares deliverable pursuant to the requested
exercise (after giving effect to such reduction) shall be delivered to the
Optionee, with any remaining fractional Share deemed unexercised and, only to
the extent permitted by the terms of this Agreement, to remain outstanding and
exercisable) or (B) at the sole discretion of the Committee, utilizing some
other form of net physical settlement or method of cashless exercise as
determined by the Committee. The Committee may, in its sole discretion, also
permit payment of all or any portion of the exercise price and/or applicable
withholding taxes due in connection with such exercise by surrender by the
Optionee of a number of Shares that are already owned by the Optionee having a
Fair Market Value equal to such portion of the exercise price and/or applicable
withholding taxes. Such Shares shall be surrendered to the Company in good form
for transfer and shall be valued at their Fair Market Value on the date that the
Stock Option is exercised.

4. Termination of Employment.

(a) Termination for Cause or without Good Reason. If the Optionee’s employment
under the Employment Agreement is terminated by his employer at any time for
Cause, the Stock Option (including any exercisable portion thereof to the extent
not yet exercised) shall be cancelled and forfeited in its entirety as of the
Date of Termination (as defined in the Employment Agreement) without
consideration therefor and expire on such date; provided that, for avoidance of
doubt, the Stock Option (to the extent previously exercised), and any
distribution previously made in respect of the Stock Option upon exercise or
cancellation, shall be subject to forfeiture only as expressly provided
elsewhere in this Agreement or in the Employment Agreement; and, provided,
further, that the foregoing shall not in any way limit any other rights that
either party may have with respect to the other party. If the Optionee’s
employment under the Employment Agreement is terminated by the Optionee without
Good Reason (as defined in the Employment Agreement), (i) the portion of the
Stock Option that is unvested on the Date of Termination shall be cancelled and
forfeited without consideration therefor, and (ii) subject to Section 7 of this
Agreement, the portion of the Stock Option that is vested and exercisable on the
date of such termination may be exercised at any time through the earlier of
(a) the 90th day following the Date of Termination and (b) the last day of the
Option Period, and after which such portion shall (except to the extent
otherwise provided in Section 10 below) expire.

 

3



--------------------------------------------------------------------------------

(b) Termination without Cause or for Good Reason. If the Optionee’s employment
under the Employment Agreement is terminated by his employer not for Cause
(including, for avoidance of doubt, due to non-extension of the Employment
Period by his employer under Section 3 of the Employment Agreement) or by the
Optionee with Good Reason, the Stock Option shall vest and become exercisable on
the Date of Termination with respect to 50% of the Shares covered respectively
thereby that have not previously vested and become exercisable as of such date.
Subject to Section 7 of this Agreement, the portion of the Stock Option that is
or becomes exercisable on the Date of Termination may be exercised at any time
through the earlier of (i) the six (6) month anniversary of the Date of
Termination and (ii) the last day of the Option Period, and after which such
portion shall (except to the extent otherwise provided in Section 10 below)
expire. Notwithstanding the foregoing, if the Optionee’s employment under the
Employment Agreement is terminated by his employer not for Cause or by the
Optionee with Good Reason, in each case, in anticipation of or within twelve
(12) months following a Change of Control, the entire Stock Option shall become
vested and exercisable immediately and, subject to Section 7 of this Agreement,
may be exercised at any time through the earlier of (a) the three-year
(3) anniversary of the Date of Termination, and (b) the last day of the Option
Period, after which such portion shall (except to the extent otherwise provided
in Section 10 below) expire. For purposes of this Section 4(b), a termination of
employment will be deemed to be “in anticipation of” a Change of Control if such
termination (or the Good Reason event giving rise to such termination) is done
by the Company or any Subsidiary or Affiliate with the principal purpose of
avoiding or evading its compensation obligations that would arise upon a
termination following a Change of Control.

(c) Termination due to death or Disability. If the Optionee’s employment is
terminated as a result of the Optionee’s death or Disability, (i) the portion of
the Stock Option that is unvested at the time of such termination shall be
cancelled and forfeited without consideration therefor, and (ii) the portion of
the Stock Option that is vested and exercisable as of the Date of Termination
may be exercised at any time through the earlier of (a) the one-year anniversary
of the Date of Termination and (b) the last day of the Option Period, subject to
Section 7 of this Agreement, after which such portion shall (except to the
extent otherwise provided in Section 10 below) expire.

(d) Nothing in this Agreement or the Plan shall confer upon the Optionee any
right to continue in the employ or service of the Company or any of its
Subsidiaries or Affiliates or interfere in any way with the right of the Company
or any of its Subsidiaries or Affiliates to terminate the Optionee’s employment
or service at any time and for any reason.

5. Nontransferability of the Stock Option. The Stock Option may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner by the
Optionee (other than, in the event of the Optionee’s death, or by will or the
applicable laws of descent and distribution) and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance in violation of
this Section 5 shall be void and unenforceable against the Company or any
Subsidiary or Affiliate. The Stock Option may be exercised during the lifetime
of the Optionee, only by such Optionee, and if exercisable after the

 

4



--------------------------------------------------------------------------------

death of the Optionee, may be exercised by his legatees, personal
representatives or distributees. Any permitted transfer of the Stock Option by
will or the laws of descent and distribution shall not be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may reasonably deem
necessary to establish the validity of the transfer, the acceptance by the
transferee or transferees of the terms and conditions of the Plan and this
Agreement and the agreement to be bound by the acknowledgments made by the
Optionee in connection with the grant of this Stock Option.

6. Rights as a Stockholder. Neither the Optionee nor any transferee of the Stock
Option shall have any rights as a stockholder, including, without limitation,
the right to receive dividends, with respect to any Shares covered by the Stock
Option until the date when his or her purchase is entered upon the records of
the Company or the duly authorized transfer agent of the Company.

7. Adjustment in the Event of Change in Stock; Change of Control.

(a) In the event of any merger, consolidation, reorganization, recapitalization,
spin-off, split-up, combination, modification of securities, exchange of
securities, liquidation, dissolution, share split, reverse share split, share
dividend, other distribution of securities or other property in respect of
shares or other securities (other than ordinary recurring cash dividends), or
other change in corporate structure or capitalization affecting the rights or
value of the securities and property then subject to the Stock Option, the
Committee shall promptly make equitable and appropriate adjustment(s) in the
number and/or kind of the securities and/or property that are subject to the
Stock Option, and/or the exercise price, and/or other terms or conditions of the
Stock Option, so as to avoid dilution or enlargement of the benefits or
potential benefits represented by the Stock Option. Any determination made by
the Committee regarding any adjustment will, to the extent reasonable and made
in good faith, be final and conclusive.

(b) Effective upon a Change of Control, unless otherwise specifically prohibited
under applicable laws or by the rules and regulations of any governmental agency
or self-regulatory body and without in any way limiting the extent of
Section 7(a), the Committee is authorized (but not obligated) to make any or all
of the following adjustments (or any combination thereof) to the Stock Option:

(i) the continuation or assumption of the Stock Option by the Company (if it is
the surviving corporation) or by the surviving corporation or any direct or
indirect parent of either, in a manner consistent with Section 7(a) above;

(ii) the substitution by the surviving corporation, or any direct or indirect
parent thereof, of the Stock Option with a stock option having substantially the
same terms as the Stock Option being replaced, in a manner consistent with
Section 7(a) above;

(iii) the acceleration of the vesting and exercisability of the Stock Option, so
that it is fully vested and exercisable immediately prior to or as of the date
of the Change of Control, and the expiration of the Stock Option to the extent
not exercised (subject to Section 10 below) as of the date of the Change of
Control or other later date thereafter designated by the Committee; or

 

5



--------------------------------------------------------------------------------

(iv) the cancellation of all or any portion of the Stock Option in exchange for
a cash payment, and/or such other property (if any) as is paid as consideration
to holders of Shares in the Change of Control, having an aggregate Fair Market
Value equal (in each case) to the excess, if any, of the Fair Market Value of
the securities and other property subject to the Stock Option or portion thereof
being cancelled over the aggregate exercise price for the Stock Option or
portion thereof being cancelled (and, for the avoidance of doubt, if there is no
such excess, such Option may be cancelled without any payment or consideration
therefor).

(c) Except as expressly provided in the Plan or this Agreement, the Optionee
shall not have any rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or this Agreement, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number of shares or amount of other property
subject to this Agreement.

(d) Notwithstanding anything to the contrary in this Agreement or elsewhere, no
adjustment shall be made to the Stock Option that would cause it, or any portion
of it, to be treated as “deferred compensation” for purposes of Section 409A of
the Code.

8. General Assets. Nothing contained in the Plan or this Agreement, and no
action taken pursuant to their provisions, shall be construed to create a trust
of any kind, nor any fiduciary relationship between the Company or any
Subsidiary or Affiliate, on the one hand, and the Participant, the Participant’s
beneficiary or legal representative or any other person, on the other. To the
extent that any person acquires a right to receive payments or other property
from the Company under the Plan or this Agreement, such right shall be no
greater than the rights of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company, and all amounts and property credited to the Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company.

9. Responsibility for Taxes. Except to the extent otherwise provided in certain
circumstances that apply with respect to the exercise of the Stock Option in
Section 3(b) above, the Optionee shall be solely responsible for all taxes
imposed on the Optionee (including, without limitation, applicable federal,
state, provincial, territorial, local or foreign income, social security, estate
or excise taxes) that may be payable as a result of the Optionee’s participation
in the Plan or as a result of the grant, vesting, or exercise of the Stock
Option and/or the sale, disposition or transfer of any shares of Common Stock
acquired upon the Optionee’s exercise of the Stock Option, excluding,

 

6



--------------------------------------------------------------------------------

however, for avoidance of doubt, the employer’s portion of any such taxes.
Subject to any election the Optionee may have made under Section 3(b) above, as
a condition of the exercise of the Stock Option, prior to the delivery of a
certificate or certificates representing any share of Common Stock and
immediately following the exercise of any Stock Option, the Optionee must pay to
the Company, any amount that the Company determines it is required to withhold
from payments to the employee (other than, for avoidance of doubt, the
employer’s portion of any such taxes) under any applicable and federal, state,
provincial, territorial, local or foreign tax laws upon the exercise of the
Stock Option and the transfer of such Shares subject to the Stock Option.
Subject to any election the Optionee may have made under Section 3(b) above, the
Parties hereby acknowledge that the Company and its Subsidiaries and Affiliates
shall have the right and are authorized to offset from any compensation or other
amounts owing to the Optionee the amount of any required tax withholding and
payroll taxes in respect of a Stock Option, its exercise or any payment or
transfer under this Agreement (other than, for avoidance of doubt, the
employer’s portion of any such taxes) and to take such other action as may be
necessary to satisfy all obligations for the payment of such taxes.

10. Government and Other Regulations.

(a) Shares shall not be issued pursuant to the Stock Option unless the issuance
and delivery of such Shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Exchange Act, the
Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded. No
delay in issuance shall result in the expiration of the exercisability of all,
or any portion of, the Stock Option. Except otherwise provided in this
Agreement, the Company shall not be obligated to file any registration statement
under any applicable securities laws to permit the purchase or issuance of any
Shares, and, accordingly, any certificates for Shares may have an appropriate
legend or statement of applicable restrictions endorsed thereon. If the Company
reasonably deems it necessary to ensure that the issuance of Shares pursuant to
this Stock Option is not required to be registered under any applicable
securities laws, the Optionee shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company reasonably determines necessary or appropriate to satisfy such
requirements.

(b) The exercise of the Stock Option shall only be effective at such time as
counsel to the Company shall have determined that the issuance and delivery of
Shares pursuant to such exercise is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which such Shares are traded. The Company may, in its reasonable
discretion, defer the effectiveness of the exercise of the Stock Option or the
issuance or transfer of Shares pending or to ensure compliance under federal or
state securities laws or the rules or regulations of any exchange on which such
Shares are then listed for trading. The Company shall inform the Optionee in
writing of its decision to defer the effectiveness of the exercise of the Stock
Option or the issuance or transfer of Shares. During the period that the
effectiveness of the exercise of the Stock Option has been deferred, the
Optionee may, by written notice,

 

7



--------------------------------------------------------------------------------

withdraw such exercise and obtain the refund of any amount paid with respect
thereto. No delay in exercise pursuant to this Section 10(b) shall result in the
expiration of all, or any portion of, the Stock Option until at least 10
business days after exercise has been permitted.

(c) As a condition to any exercise of the Stock Option, upon reasonable request
by the Company, the Optionee will be required to represent, warrant and covenant
as follows:

(i) The Optionee is acquiring the Shares for his own account and not with a view
to, or for sale in connection with, any distribution of the shares of Common
Stock in violation of the Securities Act or any rule or regulation under the
Securities Act or in violation of any applicable state securities law.

(ii) The Optionee has had such opportunity as he has deemed adequate to obtain
from representatives of the Company such information as is necessary to permit
him to evaluate the merits and risks of his investment in the Company.

(iii) The Optionee has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in acquiring the
Shares and to make an informed investment decision with respect to such
investment.

(iv) The Optionee can afford the complete loss of the value of the Shares and is
able to bear the economic risk of holding such Shares for an indefinite period.

(v) The Optionee understands that, until the effectiveness of an initial public
offering of the Common Stock of the Company, (I) the Shares have not been
registered under the Securities Act and constitute “restricted securities”
within the meaning of Rule 144 under the Securities Act; (II) the Shares cannot
be sold, transferred or otherwise disposed of unless they are subsequently
registered under the Securities Act or an exemption from registration is then
available; and (III) there is now no registration statement on file with the
Securities and Exchange Commission with respect to the Shares and there is no
commitment on the part of the Company to make any such filing.

(vi) In addition, upon any exercise of the Stock Option, and as a condition
thereof, the Optionee will make or enter into such other written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement.

11. Tax Reporting. Upon the exercise of all or any portion of the Stock Option
in accordance with Section 3 above, the Optionee shall recognize taxable income
and the Company shall report such taxable income to the appropriate taxing
authorities as it determines to be necessary and appropriate.

12. Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein and without limiting any other rights and remedies of the Company, if the
Optionee (i) materially violates the restrictive covenants in the Employment
Agreement

 

8



--------------------------------------------------------------------------------

relating to non-competition, non-solicitation or non-disclosure or (ii) engages
in fraud or other willful misconduct that contributes materially to any
significant financial restatement or material loss, the Committee may, at any
time up to six months after learning of such conduct, cancel the Stock Option,
including any vested portions thereof, or require the Optionee to forfeit or to
repay to the Company the after-tax gain realized on any previously exercised
portion of the Stock Option; provided, however, that (a) except in cases of
willful misconduct, the Optionee shall be provided a fifteen (15) day cure
period to cease and to cure the conduct described in clause (i) of this
Section 12. To the extent once vested, the Stock Option (and any proceeds
received in respect of the Stock Option) shall be wholly non-forfeitable except
as expressly set forth in this Agreement or the Employment Agreement; provided
that the foregoing shall not in any way limit any other rights that either party
may have with respect to the other party.

13. Fair Market Value. Prior to the effectiveness of an initial public offering
of the Common Stock of the Company, for purposes of this Agreement, “Fair Market
Value”, as of any date, shall mean fair market value as of such date determined
without discount for lack of liquidity, lack of control, minority status,
contractual restrictions or the like, provided that, when used in respect of
Shares, for so long as (i) the Shares are not listed on a national securities
exchange, (ii) the Shares are not quoted in an inter-dealer quotation system on
a last sale basis and (iii) Oaktree Capital Management, L.P. or any of its
affiliates (collectively, “Oaktree”) are holding Shares, then, other than in the
context of a Change of Control, the Fair Market Value of such Shares shall be as
determined using the same methodology that was used for the then-most-recent
determination of the value of Shares reported by Oaktree to its investors; and
provided further that for securities that are listed on a national securities
exchange, “Fair Market Value”, as of any date, shall mean the closing sale price
reported as having occurred on the primary exchange on which the security is
listed and traded on such date, or, if there is no such sale on that date, then
on the last preceding date on which a sale was reported; and, for securities
that are not listed on any national securities exchange but are quoted in an
inter-dealer quotation system on a last sale basis, “Fair Market Value”, as of
any date, shall mean the average between the closing bid price and ask price
reported on such date, or, if there is no such sale on that date, then on the
last preceding date on which a sale was reported. For the avoidance of doubt,
the foregoing valuation approach shall not be interpreted to provide the
Optionee with a compensatory benefit but rather is intended by the parties to
promote consistency in making determinations of the fair market value of Shares.
Following the effectiveness of an initial public offering of the Common Stock of
the Company, for purposes of this Agreement, “Fair Market Value” shall have the
meaning ascribed to it in the Plan.

14. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Optionee:

   To the address specified in Exhibit A hereto or to any updated address filed
by the Executive with the Company.

 

9



--------------------------------------------------------------------------------

If to the Company:

  

Aleris Corporation

25825 Science Park Drive, Suite 400

Beachwood, Ohio 44122

Attention: Corporate Secretary

or to such other address or facsimile number as either party shall have
furnished to the other in writing in accordance with this Section 14. Notice and
communications shall be effective when actually received by the addressee.

15. Stockholders Agreement. Prior to the effectiveness of an initial public
offering of the Common Stock of the Company, neither the adoption of the Plan
nor the grant of the Stock Option pursuant to this Agreement shall restrict in
any way the adoption of any amendment, supplement or other modification of the
Stockholders Agreement, if any, in accordance with the terms of such agreement.

16. Governing Law. This Agreement shall be governed by, and construed in
accordance with, its express terms, and otherwise in accordance with the laws of
the State of Delaware, as such laws are applied to contracts entered into and
performed in such state and without regard to the principles of conflicts of
laws thereof or principles of conflicts of laws of any other jurisdiction which
could cause the application of the laws of any jurisdiction other than such
state.

17. Stock Option Subject to the Plan. By entering into this Agreement, the
Optionee agrees and acknowledges that (i) the Optionee has received and read a
copy of the Plan as in effect on the date hereof, and (ii) the Stock Option is
subject to the Plan, and (iii) Shares acquired upon the exercise of the Stock
Option are subject to the terms of the Stockholders Agreement. In the event of a
conflict between any term or provision contained in this Agreement and any term
or provision of the Plan and the Stockholders Agreement, the terms and
provisions of the Stockholders Agreement and then in descending order this
Agreement and the Plan shall prevail. No amendment to the Plan that is
inconsistent with the express terms of this Agreement and that adversely affects
any of the Optionee’s rights under this Agreement shall be effective as to this
Agreement without the Optionee’s prior written consent; provided, however, the
Committee may amend the Plan and this Agreement to the extent necessary to
comply with applicable law.

Notwithstanding the foregoing, following the effectiveness of an initial public
offering of the Common Stock of the Company, this Section 17 shall be revised to
read as follows: “Stock Option Subject to the Plan. By entering into this
Agreement, the Optionee agrees and acknowledges that (i) the Optionee has
received and read a copy of the Plan as in effect on the date hereof, and
(ii) the Stock Option is subject to the Plan. In the event of a conflict between
any term or provision contained in this Agreement and any term or provision of
the Plan, the terms and provisions of this Agreement shall prevail. No amendment
to the Plan that is inconsistent with the express terms of this Agreement and
that adversely affects any of the Optionee’s rights under this Agreement shall
be effective as to this Agreement without the Optionee’s prior written consent;
provided, however, the Committee may amend the Plan and this Agreement to the
extent necessary to comply with applicable law.”

 

10



--------------------------------------------------------------------------------

18. Certain Specific Acknowledgments; Dispute Resolution. The Company represents
and acknowledges that it has secured the approval of any person or body whose
approval is necessary as of the Grant Date for it to enter into this Agreement
and perform its obligations under it, and that upon execution and delivery of
the Agreement by the parties, this Agreement shall be a valid and binding
obligation of the Company, enforceable in accordance with its terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditor’s rights
generally. Any dispute arising under or relating to this Agreement shall be
resolved in accordance with Section 11(i) of the Employment Agreement.

19. Effect of Agreement; Entire Agreement. Except as otherwise provided
hereunder, this Agreement shall be binding upon and shall inure to the benefit
of any successor or successors of the Company and to any transferee or successor
of the Optionee pursuant to Section 5 of this Agreement. This Agreement embodies
the complete agreement and understanding among the parties hereto and supersedes
and preempts any prior understandings, agreements or representations by or among
the parties hereto, written or oral, which may have related to the subject
matter hereof in any way.

20. Titles and Headings. The titles and headings of the sections in this
Agreement are for convenience of reference only, and, in the event of any
conflict, the text of this Agreement, rather than such titles or headings, shall
control.

21. Amendment. This Agreement may not be modified, amended or waived to the
extent it would impair the rights of the Optionee, except by an instrument in
writing that specifically identifies the provision of this Agreement being
modified, amended or waived and that is signed by both parties hereto. The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement
or of any subsequent breach of any provision of this Agreement.

22. Code Section 409A. To the extent applicable, notwithstanding anything herein
to the contrary, this Agreement and the Stock Option issued hereunder are
intended not to be governed by or to be in compliance with Section 409A of the
Code. To the extent applicable, this Agreement and the Stock Option shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the Grant Date.

23. Relationship to Other Benefits. No payment under this Agreement shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Subsidiary or Affiliate except as otherwise specifically provided in such other
plan.

 

11



--------------------------------------------------------------------------------

24. No Retention Rights; No Right to Incentive Award. Nothing in the Plan or
this Agreement shall confer upon the Optionee any right to continue in Service
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Company (or any Subsidiary or Affiliate employing or
retaining the Optionee) or of the Optionee, which rights are hereby expressly
reserved by each, to terminate his Service at any time and for any reason, with
or without Cause. The Committee’s granting of the Stock Option or other Award to
the Optionee shall neither require the Committee to grant the Stock Option or
other Award to the Optionee or any other Participant in the Plan or other person
at any time nor preclude the Committee from making subsequent grants to the
Optionee or any other Participant in the Plan or other person.

25. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures delivered by facsimile
(including by “pdf”) shall be effective for all purposes.

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Optionee has hereunto set the Optionee’s hand.

 

ALERIS CORPORATION

By:    

  Optionee: Date:

[Signature Page To Executive Stock Option Agreement]



--------------------------------------------------------------------------------

Exhibit A to

Form of Executive Stock Option Agreement

Aleris Corporation

 

Date of Option Grant:        Name and Address of Participant:         

At the last known address in the

Company’s personnel records

  

 

     Number
of Shares      Exercise
Price ($)  

                 Stock Option

        

 

 

    

 

 

 

 

A-1